--------------------------------------------------------------------------------



EXHIBIT 10.1


DELTA 2007 PERFORMANCE COMPENSATION PLAN
AWARD AGREEMENT
April 30, 2007
[Participant Name]
[City and State Where Employed]
[Employee ID#]


This Award Agreement (the “Agreement”) describes some of the terms of your
Emergence Award (the “Award”) under the Delta 2007 Performance Compensation Plan
(the “Plan”). Your Award is also subject to the terms of the Plan, including
Appendix A thereof, which sets forth the specific terms of your Award. Words
beginning with a capital letter which are used but not otherwise defined in this
Agreement have the meaning set forth in the Plan. In order for this Award to
become effective, you must accept the Award in accordance with the terms of
Section 9 below.


1.    Summary of Award. Subject to your acceptance, your Award will include a
Nonqualified Stock Option, Restricted Stock and a Performance Award as described
below. Other terms applicable to your Award, including vesting and
forfeitability, are included in the Plan and Appendix A thereto, both of which
are hereby incorporated herein by this reference.


(a)     Nonqualified Stock Options. You are hereby awarded a Nonqualified Stock
Option (the “Stock Option”), exercisable for [NUMBER] shares of Delta Common
Stock, par value $0.0001 per share (“Common Stock”). The grant date of your
Stock Option will be the first trading day of the Common Stock on the New York
Stock Exchange (the “NYSE”) occurring 30 calendar days after the first day that
Common Stock is traded regular-way on the NYSE (the “Grant Date”). The exercise
price of the Stock Option will be the closing price of a share of Common Stock
on the NYSE on the Grant Date.


(b)    Restricted Stock. You are hereby awarded [NUMBER] shares of Restricted
Stock.


(c)    Performance Award. You are hereby awarded a Performance Award for
[NUMBER] shares of Common Stock at the target level.


2.    Restrictive Covenants. In exchange for the Award, you hereby agree as
follows:


(a)    Trade Secrets. You hereby acknowledge that during the term of your
employment with Delta Air Lines, Inc., its subsidiaries and affiliates
(“Delta”), you have had access to and will continue to acquire knowledge of
secret, confidential and proprietary information regarding Delta and its
business that fits within the definition of “trade secrets” under the law of the
State of Georgia, including, without limitation, information regarding Delta’s
present and future operations, its financial operations, marketing plans and
strategies, alliance agreements and relationships, its compensation and
incentive programs for employees, and the business methods used by Delta and its
employees, and other information which derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy (each, a “Trade Secret”). You
hereby agree that for so long as such information remains a Trade Secret as
defined by Georgia law, you will hold in a fiduciary capacity for the benefit of
Delta and shall not directly or indirectly make use of, on your own behalf or on
behalf of others, any Trade Secret, or transmit, reveal or disclose any Trade
Secret to any person, concern or entity. Nothing in this Agreement is intended,
or shall be construed, to limit the protections of any applicable law protecting
trade secrets.


--------------------------------------------------------------------------------





(b)    Confidential or Proprietary Information. You further agree that you will
hold in a fiduciary capacity for the benefit of Delta, and, during the term or
your employment with Delta and for the two year period after such employment
terminates, shall not directly or indirectly use or disclose, any Confidential
or Proprietary Information, as defined hereinafter, that you acquire (whether or
not developed or compiled by you and whether or not you were authorized to have
access to such Confidential or Proprietary Information) during the term of, in
the course of, or as a result of your employment by Delta. Subject to the
provisions set forth below, the term “Confidential or Proprietary Information”
as used in this Agreement means the following secret, confidential and
proprietary information of Delta not otherwise included in the definition of
Trade Secret: all marketing, alliance, advertising and sales plans and
strategies; all pricing information; all financial, advertising and product
development plans and strategies; all compensation and incentive programs for
employees; all alliance agreements, plans and processes; all plans, strategies,
and agreements related to the sale of assets; all third party provider
agreements, relationships, and strategies; all business methods and processes
used by Delta and its employees; all personally identifiable information
regarding Delta employees, contractors, and applicants; and all lists of actual
or potential customers or suppliers maintained by Delta. The term “Confidential
and Proprietary Information” does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information. Nothing in this Agreement is intended, or shall be
construed, to limit the protections of any applicable law protecting
confidential or proprietary information.


(c)    Employee Non-Solicitation Agreement. During the term of your employment
with Delta and during the one-year period following the termination of such
employment, you will not directly or indirectly (on your own behalf or on behalf
of any other person, company, partnership, corporation or other entity), employ
or solicit for employment any individual who is a management or
professional employee of Delta for employment with any entity or person other
than Delta or solicit, encourage or induce any such person to terminate their
employment with Delta. The restrictions set forth in this Section shall be
limited to those Delta management or professional employees who: (i) were
employed by Delta during your employment in a supervisory or administrative job;
and (ii) with whom you had material professional contact during your employment
with Delta.


(d)    Non-Competition Agreement. During the term of your employment with Delta
and for the one-year period following the termination of such employment, you
will not on your own behalf or on behalf of any person, firm, partnership,
association, corporation or business organization, entity or enterprise, provide
the same or substantially similar services, as an employee, consultant, partner,
or in any other capacity, to any of the following entities, which you hereby
acknowledge are all competitors of Delta: AMR Corporation, American Airlines,
Inc., Continental Airlines, Inc., Southwest Airlines Co., UAL Corporation,
United Air Lines, Inc., US Airways, Inc., Jet Blue Airways, Inc., AirTran
Airways, Inc., or Northwest Airlines, Inc. (individually and collectively, the
“Competitor”). This restriction shall only apply to the extent that you may not
provide services to the Competitor: (a) while working within a fifty (50) mile
radius of the city limits of Atlanta, Georgia; or (b) while working out of or
within a fifty (50) mile radius of the corporate headquarters of the Competitor.

2

--------------------------------------------------------------------------------







(e)    Return of Property. You hereby agree that all property belonging to
Delta, including records, files, memoranda, reports, personnel information
(including benefit files, training records, customer lists, operating procedure
manuals, safety manuals, financial statements, price lists and the like),
relating to the business of Delta, with which you come in contact in the course
of your employment (hereinafter "Delta's Materials") shall, as between the
parties hereto, remain the sole property of Delta. You hereby warrant that you
shall promptly return all originals and copies of Delta's Materials to Delta at
the time your employment terminates.


(f)    Cooperation. You hereby agree that you shall, both during and after your
employment with Delta, to the extent requested in writing and reasonable under
the circumstances, cooperate with and serve in any capacity requested by Delta
in any pending or future litigation in which Delta has an interest, and
regarding which you, by virtue of your employment with Delta, have knowledge or
information relevant to the litigation.


3.    Dispute Resolution. (a) Arbitration. You hereby agree that except as
expressly set forth below, all disputes and any claims arising out of or under
or relating to the Award or this Agreement, including without limitation any
dispute or controversy as to the validity, interpretation, construction,
application, performance, breach or enforcement of this Agreement, shall be
submitted for, and settled by, mandatory, final and binding arbitration in
accordance with the Commercial Arbitration Rules then prevailing of the American
Arbitration Association. Unless an alternative locale is otherwise agreed in
writing by the parties to this Agreement, the arbitration shall be conducted in
the City of Wilmington, Delaware. The arbitrator will apply Delaware law to the
merits of any dispute or claim without reference to rules of conflicts of law.
Any award rendered by the arbitrator shall provide the full remedies available
to the parties under the applicable law and shall be final and binding on each
of the parties hereto and their heirs, executors, administrators, successors and
assigns and judgment may be entered thereon in any court having jurisdiction.
You hereby consent to the personal jurisdiction of the state and federal courts
in the State of Delaware for any action or proceeding arising from or relating
to any arbitration under this Agreement. The prevailing party in any such
arbitration shall be entitled to an award by the arbitrator of all reasonable
attorneys’ fees and expenses incurred in connection with the arbitration.
However, Delta will pay all fees associated with the American Arbitration
Association and the arbitrator. All parties must initial here for this Section 3
to be effective:


_____________________  [Name] 


_____________________  Delta Air Lines, Inc.—Mike Campbell, EVP .


  (b)    Injunctive Relief in Aid of Arbitration; Forum Selection. You hereby
acknowledge and agree that the provisions contained in Section 2 of this
Agreement are reasonably necessary to protect the legitimate business interests
of Delta, and that any breach of any of these provisions will result in
immediate and irreparable injury to Delta for which monetary damages will not be
an adequate remedy. You further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining you from continuing to commit any violation of
the covenants, and you hereby irrevocably consent to the jurisdiction of the
state and federal courts of the State of Delaware, with venue in Wilmington,
which shall have jurisdiction to hear and determine any claim for a temporary
restraining order, preliminary injunction or other equitable relief brought
against you by Delta in aid of arbitration.

3

--------------------------------------------------------------------------------







(c)    Consequences of Breach. Furthermore, you acknowledge that, in partial
consideration for the awards described in the Plan and this Agreement, Delta is
requiring that you agree to and comply with the terms of Section 2 and you
hereby agree that without limiting any of the foregoing, should you violate any
of the covenants included in Section 2 above, you will not be entitled to and
shall not receive any Awards under the Plan and this Agreement and any
outstanding Awards will be forfeited.


  (d)    Tolling. You further agree that in the event the enforceability of any
of the restrictions as set forth in Section 2 of this Agreement are challenged
and you are not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section shall be deemed tolled upon the filing of the
arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.


(e)    Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.


(f)    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR YOU, OR ANY EXERCISE BY DELTA OR YOU OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
YOU FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.


4.    Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.


5.    Authority of the Committee. You acknowledge and agree that the Committee
has the sole and complete authority and discretion to construe and interpret the
terms of the Plan and this Agreement. All determinations of the Committee shall
be final and binding for all purposes and upon all persons, including, without
limitation, you and the Company, and your heirs and successors. The Committee
shall be under no obligation to construe this Agreement or treat the Award in a
manner consistent with the treatment provided with respect to other Awards or
Participants.

4

--------------------------------------------------------------------------------





 
6.    Amendment.  This Agreement may not be amended or modified except by
written agreement signed by you and Delta.
 
7.    Acknowledgement. By signing this Agreement: (a) you acknowledge that you
have had a full and adequate opportunity to read this Award Agreement and you
agree with every term and provision herein, including without limitation, the
terms of Sections 2, 3, 4, and 5; (b) you acknowledge that you have received and
had a full and adequate opportunity to read the Plan, including Appendix A to
the Plan; (c) you agree, on behalf of yourself and on behalf of any designated
beneficiary and your heirs, executors, administrators and personal
representatives, to all of the terms and conditions contained in this Agreement
and the Plan, including Appendix A to the Plan; and (d) you consent to receive
all material regarding any awards under the Plan, including any prospectuses,
electronically with an e-mail notification to your work e-mail address.
 
8.     Entire Agreement. This Agreement, together with the Plan, including
Appendix A to the Plan (the terms of which are made a part of this Agreement and
are incorporated into this Agreement by reference), constitutes the entire
agreement between you and Delta with respect to the Award.


  9.    Acceptance of this Award. If you agree to all of the terms of this
Agreement and would like to accept this Award, you must: (a) sign and date the
Agreement where indicated below and return an original signed version of this
Agreement to Rob Kight, either by hand or by mail to Department 948, P.O Box
20706, Atlanta, Georgia 30320; and (b) indicate your acceptance of the Award
electronically at www.netbenefits.fidelity.com. It is currently contemplated
that such on-line access will be available May 31, 2007. If you have any
questions regarding how to accept your Award, please contact Brenda Walton at
(404) 715-4175. Delta hereby acknowledges and agrees that its legal obligation
to make the Award to you shall become effective when you sign this Agreement,
subject to your eventual completion of step (b) above.
 
You and Delta, each intending to be bound legally, agree to the matters set
forth above by signing this Agreement, all as of the date set forth below.



 
DELTA AIR LINES, INC.
     
By: ___________________________________________
 
Name: Mike Campbell
Title:   Executive Vice President
             Human Resources and Labor Relations




 
PARTICIPANT
     

--------------------------------------------------------------------------------

[NAME]
     

--------------------------------------------------------------------------------

Date


 
 
 
 
5